MACK, Circuit Judge.
In case No. 3092 (250 Fed. 185), we have this day decided the merits of the matters sought to be brought here for review by writ of error. The question of the validity of an alleged mechanic’s lien on a bankrupt’s property and its priority, if valid, over the lien of a trust deed in the nature of a mortgage raised by what was properly treated by the parties as an intervening petition of the lien claimant to establish his lien and the answers thereto of the trustee in bankruptcy and the trustee under the trust deed, involves a controversy arising in a proceeding in bankruptcy. It is therefore reviewabie oulv by appeal under section 24a of the Bankruptcy Act. Houghten v. Burden, 228 U. S. 161, 33 Sup. Ct. 491, 57 L. Ed. 780.
Writ of error dismissed.